Citation Nr: 1223563	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  08-13 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel




INTRODUCTION

The Veteran served on active duty from December 1959 to March 1962.  The Veteran's military occupational specialty was field artillery.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the San Juan, Puerto, Rico, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.

In February 2012, the Board referred the case for an expert opinion from an audiologist with the Veteran's Health Administration (VHA).  The VHA opinion was received in February 2012 and is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.

Despite the fact that the Board has already requested and obtained an expert medical opinion from VHA, the Veteran's Board hearing request, dated in July 2011, was inadvertently overlooked.  As such, his claims must be remanded to the RO to schedule him for either a Travel Board hearing or a video conference hearing.



Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing or a Board video conference hearing.  After the hearing has been held, or if the Veteran fails to report for the hearing or withdraws the hearing request, the case should be returned directly to the Board for further consideration.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


